Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook US 2007/0098990 in view of Maeda US 2016/0102109.
Regarding claim 1, Cook teaches a process of making a surface modified alumina material (Abstract). The process includes a step of preparing an alumina compound slurry that may include boehmite or pseudo boehmite (Examples). The slurry may have a pH of 6.5 (Paragraph [0115]). The alumina compound slurry may be mixed with a carboxylic acid having a carbon content of 7-25 carbon atoms (Paragraph [0061]), which overlaps the claimed carbon atom amounts of 12-24. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The acid modified slurry may be hydrothermally aged because it is heated in the presence of water (Example 1A). The aged alumina is then dried by spray drying (Example 1A).
Cook does not expressly point out any particular example of an acid with a carbon chain between 12 and 24.

At the time the invention was filed it would have been obvious to select myristic acid as a suitable acid to use in the process of Cook in view of Maeda. The suggestion for doing would have been to select a suitable acid for the process of Cook that would yield predictable results. See MPEP 2143.
Regarding claim 2, the alumina may be boehmite or pseudo boehmite (Examples).
Regarding claims 3-4, the slurry may comprise a slurry of boehmite and water (Paragraph [0113]), which the specification indicates has a pH of about 9 (Specification, Page 12, Example 1).
Regarding claim 5, the alumina compound slurry may be mixed with a carboxylic acid having a carbon content of 7-25 carbon atoms (Paragraph [0061]). At the time of invention it would have been obvious to select a carbon atom content of between 14 and 18 within the range described in Cook to obtain predictable results.
Regarding claim 6, Cook teaches that the acid modified slurry may be subject to hydrothermal aging at 90 deg. C overnight (Paragraph [0108]). The term overnight is understood to include time periods that overlap the claimed time period of 1 to 6 hours. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
about 200 deg. C.
Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive.
Applicant argues it would not have been obvious to select the organic compositions recited in claim 1 because Cook discloses too many alternative organic compositions to render the claimed carbon chain length of 12 to 24 obvious.
In response, the rejection has been updated in view of the Maeda reference (cited in the Information Disclosure Statement of 8/25/2020). 
Cook does not expressly point out any particular example of an acid with a carbon chain between 12 and 24.
Maeda teaches an analogous process of make a surface modified alumina (Abstract and Background). Maeda teaches a similar process of hydrothermal aging of alumina with an organic acid (Example 1). Maeda, like Cook, discloses many different organic acids that may be used (Paragraphs [0052] – [0053]), but with specificity, states that myristic acid may be used for the surface modification (Paragraph [0052]).
At the time the invention was filed it would have been obvious to select myristic acid as a suitable acid to use in the process of Cook in view of Maeda. The suggestion for doing would have been to select a suitable acid for the process of Cook that would yield predictable results. See MPEP 2143.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or suggest the cumulative features of claim 7 with particular attention given to the feature of wherein the base if NH4OH.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 8/25/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES A FIORITO/Primary Examiner, Art Unit 1731